Citation Nr: 0702497	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-11 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 2000, December 2001, and May 
2005 decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  The October 
2000 and December 2001 rating decisions denied service 
connection for a back disorder.  The veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in June 2004, and that development was completed.  
Meanwhile, a May 2005 decision denied entitlement to 
nonservice-connected pension benefits.  The veteran appealed 
that decision to BVA as well, and the case has since been 
returned to the Board for appellate review.

Hearings were held on November 17, 2003, in New Orleans, 
Louisiana, before Kathleen K. Gallagher, a Veterans Law 
Judge, and on December 12, 2006, by means of video 
conferencing equipment with the appellant in New Orleans, 
Louisiana, and the same judge sitting in Washington, DC.  The 
judge was designated by the Chairman to conduct the hearings 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and is rendering 
the determination in this case.  Transcripts of the hearing 
testimony are in the claims file.

The Board notes that additional evidence has been received, 
which was not previously considered by the RO.  Specifically, 
the Board has received records from the Social Security 
Administration.  However, the veteran submitted a waiver of 
the RO's initial consideration of the evidence in December 
2006.  Therefore, the Board will consider this newly obtained 
evidence and proceed with a decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.
2.  A back disorder was not manifested during service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to the veteran's military 
service.

3.  The veteran had active service from October 22, 1976 to 
October 24, 1979.

4.  The veteran did not serve on active service during a 
period of war.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006). 

2.  The criteria for nonservice-connected pension benefits 
have not been met. 38 U.S.C.A. §§ 101(12), 1501, 1521 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.102, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  
With respect to the claim for entitlement to nonservice-
connected pension benefits, the Board acknowledges that the 
veteran has not been notified of the laws and regulations.  
However, as will be discussed below, the Board has determined 
that there is no legal entitlement to the claimed benefits as 
a matter of law.  The notice provisions and duty to assist 
provisions are not applicable to a claim, where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  As there is no dispute as to the underlying facts 
of this case, and as the Board has denied the claim as a 
matter of law, the legal provisions regarding the duty to 
notify and to assist are inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim. 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development. Bernard v. Brown, 4 
Vet. App. 384 (1993).

With respect to the claim for service connection for a back 
disorder, the Board acknowledges that the RO did not provide 
the veteran with adequate notice prior to the initial rating 
decision in October 2000.  Nevertheless, the RO did send the 
veteran letters in March 2001and June 2004 in connection with 
his claim for service connection, which met the notification 
requirements.  The Board finds that any defect with respect 
to the timing of the notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claim for service connection was readjudicated in a statement 
of the case (SOC) and supplemental statements of the case 
(SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claim and testifying at a hearing 
before the Board.  Viewed in such context, the furnishing of 
notice after the decision that led to this appeal did not 
compromise the essential fairness of the adjudication.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway 
v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The 
veteran has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, and the Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the veteran.  Therefore, with respect to the 
timing requirement for the notice, the Board concludes that 
to decide this appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the March 2001 and June 2004 letters stated 
that the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the January 2003 statement 
of the case (SOC) and the November 2004, March 2006, and May 
2006 Supplemental Statements of the Case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the March 2001 and June 2004 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2001 and June 2004 letters notified the veteran that he 
must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The March 2001 and June 2004 letters also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the June 2004 letter informed the 
veteran that it was his responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decisions, SOC, and SSOCs of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a back 
disorder, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran pertaining to 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the veteran is not entitled to service 
connection for a back disorder.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with his claim.  
He was afforded a VA examination in June 2004, and he was 
provided the opportunity to testify at two hearings before 
the Board.  A search was also made for physical therapy 
reports from active duty inpatient clinical records for the 
period between May 1979 and July 1979.  However, the service 
department indicated that such records could not be located.  
VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


I.  Service Connection for a Back Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).
 
In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a back 
disorder.  The veteran's service medical records indicate 
that he sought treatment in February and March 1978 with 
complaints of low back pain, and he was diagnosed with a 
lumbosacral strain and prostatitis.  The veteran also sought 
treatment for his left foot and back in June 1979.  An x-ray 
of his lumbosacral spine was negative, but he was found to 
have levoscoliosis of the mid thoracic spine.  Nevertheless, 
the Board notes that the remainder of the veteran's service 
medical records are negative for any complaints, treatment, 
or diagnosis of a back disorder.  Thus, any symptomatology 
the veteran may have experienced in service appears to have 
been acute and transitory and to have resolved without 
residuals prior to his separation.  Moreover, the veteran did 
not seek treatment until many decades following his 
separation from service.  Therefore, the Board finds that a 
back disorder did not manifest in service or within one year 
thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a back 
disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of a back disorder is itself evidence which tends to 
show that a back disorder did not have its onset in service 
or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence establishing that a back 
disorder manifested during service or arthritis of the back 
or spine within one year thereafter, the medical evidence 
does not show the veteran to have a current back disorder 
that is related to his military service.  As discussed above, 
the veteran did not have any complaints, treatment, or 
diagnosis of a back disorder for many decades following his 
separation from service.  The Board also finds it significant 
that the June 2004 VA examiner indicated that the examination 
revealed a rigid lumbar spine with poor cooperation or 
ability to cooperate due to subjective pain and stated that 
he could not conclude that there is medical evidence in favor 
of causation as to the back condition.  Therefore, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for service connection for a back disorder.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a back disorder is not warranted.  Although 
the veteran's contends that he currently has a back disorder 
that is related to service, the veteran is not a medical 
professional, and therefore his beliefs and statements about 
medical matters do not constitute competent evidence on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


II.  Nonservice-connected Pension Benefits

To establish basic eligibility for nonservice-connected VA 
pension benefits, a veteran must have served in the active 
military, naval or air service: for a period of 90 days or 
more during a period of war; during a period of war and be 
discharged or released from such service for a service-
connected disability; for a period of 90 days or more and 
such period either began or ended during a period of war; or, 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war period.  
See 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a) 
(2006).

A veteran of any war means a veteran who served in the active 
military, naval or air service during a period of war as 
defined in 38 C.F.R. § 3.2.  Under 38 C.F.R. § 3.2(f), the 
Vietnam Era is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975, inclusive, in the case 
of a veteran who served in the Republic of Vietnam, or as the 
period beginning on August 5, 1964, and ending on May 7, 
1975, inclusive, in all other cases.  The Persian Gulf War is 
defined as the period beginning on August 2, 1990 through the 
date to be prescribed by Presidential proclamation or law. 
38 C.F.R. § 3.2(i).

The basic facts in this case are not in dispute. The record 
clearly shows that the veteran's active service was after the 
Vietnam Era and prior to the Persian Gulf War.  The veteran's 
DD Form 214 shows that he entered active service on October 
22, 1976, and separated from active service on October 24, 
1979.  Accordingly, the Board finds that the veteran did not 
serve in the active military, naval, or air service during a 
period of war, and is not eligible to receive pension 
benefits under the provisions of 38 U.S.C.A. § 1521.  Because 
the veteran does not meet the basic eligibility requirements 
for a nonservice-connected pension, his claim must be denied 
by operation of law. See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Board has no discretion and must apply the law 
and regulations as stated. See 38 U.S.C.A. § 7104(c).  
Accordingly, his claim for a nonservice-connected pension is 
denied.




ORDER

Service connection for a back disorder is denied.

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


